 

Case 5:19-mj-00664-DUTY Document1 Filed 12/11/19 Page1lof6 Page ID#:1
FILED

AO 442 (Rev. 01/09) Arrest Warrant

UNITED STATES DISTRICT COURT Hy AMIE 43

for the nse
coh te ec ¢ ie
District of Columbi CLERK U.S. ORO Te LIF,
istrict of Columbia CENTAA pt OF
United States of America ‘v...€ Dennen seven
Sonia abi } Case No.19-cr-00402
aaa alee } Assigned to: Judge Carl J. Nichols
) Assign. Date: 12/6/2019
) Description: INDICTMENT (B)

 

Defendant

ARREST WARRANT ED19-0664M

To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Sonia Tabizada ,
who is accused of an offense or violation based on the following document filed with the court:

& Indictment O Superseding Indictment © Information © Superseding Information © Complaint
1 Probation Violation Petition © Supervised Release Violation Petition OViolation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 247(a)(2)
(Threat to Obstruct Religious Exercise)

18 U.S.C. § 844(e)
(Transmitting Bomb Threat in Interstate Commerce)

Date: _ 12/06/2019 val pies

Tssuing officet ’s signature

Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge

City and state:
Printed name and title

 

 

Return

 

This warrant was received on (date) , and the person was arrested on (date)

at (city and state)

 

 

Date:
Arresting officer's signature

INVESTIGATE COPY ONLY ee
ORIGINAL-ON-FHLE-WATH
US MARSHAL RMA teu

 

 

 
Case 5:19-mj-00664-DUTY Document 1 Filed 12/11/19 Page 2 of 6 Page ID #:2

AO 442 (Rev. 01/09) Arrest Warrant (Page 2)

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender: Sonia Tabizada
Known aliases: Sonja Tabizada, Sonja Azizian
Last known residence: 23131 Soboda Rd, San Jacinto, CA 92583

Prior addresses to which defendant/offender may still have ties: _ 2982 Veranda Ln, Corona, CA 92882 (mother)

 

Last known employment: _unknown

Last known telephone numbers: 951-349-7364

Place of birth: unknown

Date of birth: 02/20/1984

Social Security number: XXX-XX-XXXX

Height: unkown Weight: _ unknown
Sex: Female Race: Caucasian
Hair: Brown Eyes: Brown

Scars, tattoos, other distinguishing marks: unknown

 

 

History of violence, weapons, drug use: History of using methamphetamine and marijuana

 

Known family, friends, and other associates (name, relation, address, phone number): N/A

 

FBI number: NIA
Complete description of auto: NIA

 

Investigative agency and address: FBI-WFO
601 4th Street NW
Washingon, DC 20535
Name and telephone numbers (office and cell) of pretrial services or probation officer (ifapplicable):

SA Jennifer N. Schick, 202-278-2000(0) 571-481-7264(c)

 

Date of last contact with pretrial services or probation officer (i/ applicable): N/A

 

 

 
Case 5:19-mj-00664-DUTY Document1 Filed 12/11/19 Page 3of6 Page ID#:3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on July 8, 2019

UNITED STATES OF AMERICA :  CRIMINALNO. = Oi 9 - 06 64 ye

v. : VIOLATIONS:

SONIA TABIZADA, : 18 U.S.C. § 247(a)(2)
: (Threat to Obstruct Religious Exercise)

Defendant.
18 U.S.C. § 844(e)
(Transmitting Bomb Threat in Interstate

Commerce)

Case No.19-cr-00402

INDICTMENT Assigned to: Judge Carl J. Nichols
Assign. Date: 12/6/2019

The Grand Jury charges that: Description: INDICTMENT (B)

Unless otherwise indicated, at all times relevant to this Indictment:
Background

1. Georgetown Visitation Preparatory School is a private, all-girls school located in the
District of Columbia. Visitation Prep is owned and operated by the Roman Catholic Church.
The school’s campus includes a chapel where it holds mass and other religious services, and it
teaches religious courses as part of its curriculum. Approximately 500 female students attend
Visitation Prep in grades 9-12.

2. On or about May 13, 2019, Visitation Prep announced that it would begin to publish
information about same-sex weddings in its alumni magazine. The school’s president emeritus,
M.B., sent a letter to school alumni announcing the school’s decision. A copy of the letter was

published on or about May 13, 2019, in the Washington Post.
Case 5:19-mj-00664-DUTY Document1 Filed 12/11/19 Page 4of6 Page ID#:4

3. The defendant, SONIA TABIZADA, lived in Southern California, where she learned
of Visitation Prep’s decision to publish same-sex marriage announcements.

4, On or about May 15, 2019, at approximately 5:14 am., SONIA TABIZADA called

Visitation Prep and left a voice message. The message stated:

This message is for [M.B.], who calls herself a nun, and is straight
from hell, and is going to hell ~ she’s seducing innocent eyes.
She’s not helping the cause of Jesus. She’s accepting sinners —
they have to be separate. Hey motherf**kers, I’m going to burn
that f**king church, I’m going to bomb it, bitch! I’m going to
f**king kill you guys. ’'m going to send my f**king soldiers,
motherf**kers. Remove the f**king gay motherf**kers from your
magazine or I’m going to f**king kill your kids. That’s a promise.

5. On or about May 15, 2019, at approximately 5:15 am., SONIA TABIZADA called
Visitation Prep and left a voice message. The message stated:
What kind of pervert priests do you guys have running the show?
Nobody cares for those girls? You’re crushing the innocent,
motherf**king asshole. I’m gonna f**king blow up the school and
call ita mission from God. You guys are going to get terrorism
within your f**king school, motherf**ker. And you’re going to be

guilty. And I warned you!

COUNT ONE
(Obstructing Religious Exercise by Threat: 18 U.S.C. § 247(a)(2))

6. Paragraphs | to 5 of this Indictment are incorporated here by reference.

7. On or about May 15, 2019, between approximately 5:14 and 5:17 a.m. Eastern Time,
the defendant, SONIA TABIZADA, through the use of a telephone, placed at least two calls
from California and left at least two voice mail messages for Georgetown Visitation Prep in the
District of Columbia, and intentionally obstructed and attempted to obstruct, by threat of force,
including by threat of force against religious real property, the enjoyment of a person’s free
exercise of religious beliefs. The offense was in and affects interstate commerce, and these acts

2
Case 5:19-mj-00664-DUTY Document1 Filed 12/11/19 Page5of6 Page ID#:5

included SONIA TABIZADA threatening the use of fire and explosives. All in violation of

Title 18, United States Code, Section 247(a)(2) and (d)(3).

COUNT TWO
(Transmitting Bomb Threats in Interstate Commerce: 18 U.S.C. § 844(e))

8. Paragraphs | to 5 of this Indictment are incorporated here by reference.

9. On or about May 15, 2019, between approximately 5:14 and 5:17 a.m. Eastern Time,
the defendant, SONIA TABIZADA, through the use of a telephone, placed at least two calls
from California, and left at least two voice mail messages for Georgetown Visitation Prep in the
District of Columbia, and willfully threatened to kill, injure, and intimidate nuns and other
officials at Georgetown Visitation Prep and to unlawfully damage or destroy a building by means
of fire and an explosive device. Specifically, SONIA TABIZADA stated that she would
“bomb” and “burn” Georgetown Visitation Prep and that she was “going to f**king kill you

guys.” All in violation of Title 18, United States Code, Section 844(e).

A TRUE BILL

FOREPERSON OF THE GRAND JURY

ewe Or Ljo——
JESSIE K. LIU

United States Attorney
District of Columbia

ERIC DRIEBAND
Assistant Attorney General
Civil Rights Division

  
   

id Bankruptcy Courts
strict of Columbia
TIE CODY

  
\ / Case 5:19-mj-00664-DUTY Document1 Filed 12/11/19 Page 6of6 Page ID #:6

UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA )
)
V. ) CRIMINAL NO.
)
SONIA TABIZADA )
)

CERTIFICATE OF THE ASSISTANT ATTORNEY GENERAL
I, Eric S. Dreiband, hereby certify that in my judgment, prosecution by the United States
of Sonia Tabizada for violations of Title 18, United States Code, § 247, on or about May 15,
2019, is in the public interest and is necessary to secure substantial justice. This certification is
made pursuant to-Title 18, United States Code, § 247(e).

Signed this¢ day of November, 2019.

2zterf

Eric S. Dreiband
Assistant Attorney General
Civil Rights Division
